 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall also order Respondent,in the event it does not reopen its manufac-turing facilities,to make whole the employees discriminatorily denied reinstate-ment...for any loss of pay suffered by reason of the discrimination againstthem bypaying to each of them a sum of money equal to the amount he or shewould.normally have earned as wages from [the date of discharge]until suchtime as each secures, or did secure,substantially equivalent employment withother employers.We also expressly reserve the right to modifythe backpayand reinstatementprovisions of this Decision and Order if made necessaryby a changeof condi-tions in the future, and to make such supplementstheretoasmay hereafterbecome necessary in order to define or clarify their application to a specific setof circumstances not now apparent.I believe thesituation presented in theBonnieLassKnitting Millscase is analogousto the situation here exceptthat here truckingoperations,rather thanmanufacturingoperations,are involved.I believefurther that the remedy prescribed in that case,with necessary adaptation of language,isappropriate in the instant case and willeffectuate the policies of theAct.Iwill thereforeframe the recommended orderin the instant case accordingly.°Upon the basisof the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section2(5) of the Act.3.By threatening his employeeswitheconomic reprisals in the event of unioniza-tion,Respondent has engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.4.By discriminatorily dischargingFloyd DavidCatterson,Elfred Alson Elledge,.Elwood M.Goble,Boyce Kirkpatrick,Roy Richardson,and Hobart Steele, Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) and(1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]9It should be noted that Respondent In the instant case disposed of his equipment toWork Well, Incorp,^rated,the stock ownership of which was vested principally in Re-spondent'swife and son.Work Well,Incorporated,was not named as a respondent Inthis proceeding and no order can be issued against it.On the other hand,itmay appearIn subsequent compliance negotiations or proceedings that for purposes of the Act andwithout regard to the validity of the incorporation of Work Well,Incorporated,for taxor related purposes, the latter entity Is analter egoof Respondent,or a successor orassign within the contemplation of the Board'sremedial order.See Regal KnitwearOonvpany v. N.L.R.B.,324 U.S.9; N.L.R.B. v.Deena Artware,Inc.,361 U.S. 398.Miele Iron WorksandUnited Steelworkers of America, AFL-CIO.Case No. f2-CA-497. October 11, 1960DECISION AND ORDEROn April 18, 1960, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices and rec-129 NLRB No. 34. MIELE IRON WORKS333ommended that the complaint be dismissed with respect to them.Thereafter,the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and brief,and the entire record in thiscase, and hereby adopts the findings,'conclusions,and recommenda-tions of the Trial Examiner,with the corrections noted herein.'ORDERUpon the entirerecord in this case,and pursuant to Section 10(c)of the National Labor RelationsAct, the NationalLabor RelationsBoard hereby orders that the Respondent,MieleIron Works, Union,New Jersey,its officers,agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membershipin UnitedSteelworkers of America,AFL-CIO,or in any other labor organization,by laying off orotherwise discriminating in regardto the hireor tenure of employ-ment of its employees, or any term or condition of employment.(b) Interrogating its employees concerning their union activities,affiliation,or sympathies in a manner constituting interference, re-straint, or coercion in violation of Section8 (a) (1) of the Act.(c)Threateningits employees with reprisals or promising thembenefits to discourage union membershipand activity.(d) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to formlabor organizations,to join or assist United Steelworkersof America,AFL-CIO,or any other labor organization,to bargaincollectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection as guaranteed in Section 7 of theAct, or to refrainfrom any and all such activities,except tothe extent'The Board hereby denies the Respondent's request for oral argument because therecord,exceptions,and brief adequately present the issues and positions of the parties2 As no exception was taken to the Trial Examiner's finding that the Respondent didnot violate the Act by terminating the employment of Cleophus Burrough on Septem-ber 30,1959, we shall adopt such findingpro forma'In his discussion of the layoff of Hardwick,the Trial Examiner states."As hasbeen seen,Miele stated to Hardwick,after having questioned him, 'I guess you're forthe union.'"The Intermediate Report contains no prior reference to any such testi-mony by Hardwick,but we note that the record reflects that Hardwick had so testifiedand we correct accordingly the Intermediate Report.The Intermediate Report is cor-rected accordingly. 334DECISIONS OF NATIONAL LABOR RELATIONS BOAIWthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Sammie Lee Hardwick, Chester Bell, HarveyDaniels, and Cleophus Burrough for any loss of pay they may havesuffered, by reason of the discrimination against them, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(c)Post at its plant at Union, New Jersey, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Twenty-second Region,shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed, insofar as it alleges that the Respondent violatedSection 8 (a) (3) of the Act by terminating the employment of Cle-ophus Burrough on September 30,1959.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in United Steelworkers ofAmerica, AFL-CIO, or in any other labor organization, by laying MIELE IRON WORKS335off, or in any othermannerdiscriminating against, employees inregard to their hire or tenure of employment, or any term or con-dition of employment.WE WILL NOT threaten employees with reprisals or make thempromises of benefit in order to discourage membership in UnitedSteelworkers of America, AFL-CIO, or any other labor organiza-tion, or interrogate them as to their union membership or sym-pathies in a manner constituting interference, restraint, or coer-cion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, to form, join, or assist United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL make whole Sammie Lee Hardwick, Chester Bell,Harvey Daniels, and Cleophus Burrough for any loss of pay theymay have sufferedas a resultof the discrimination against them.All our employeesare free to become orremain, or to refrain frombecomingor remaining,membersof the above-named Union, or anyother labororganization,except to the extent that this right may beeffected byan agreementrequiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3) ofthe Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.MIELEIRONWORKS,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the datehereof,and must not be altered, defaced, orcovered by anyother material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge, duly filed,the General Counsel of the National Labor RelationsBoard, for the Regional Director of the Twenty-second Region(Newark, NewJersey),issued a complaint,dated October 28, 1959, against Miele Iron Works,herein called the Respondent or the Company, alleging that the Respondent hadengaged in certain unfair labor practices within the meaning of Section 8(a)(1)and (3)and Section 2(6) and(7) of the National Labor Relations Act, as amended 336DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent filed an answer on November 2, 1959,in which it admitted the juns-dictional allegations of the complaint,but denied the commission of any unfairlabor practices.Pursuant to notice, a hearing was held at Newark, New Jersey, on February 1, 2,and 3, 1960, before the duly designated Trial Examiner.During the hearing theGeneral Counsel moved to amend the complaint to the extent that an allegationcharging the Respondent with a failure and refusal to reinstate one CleophusBurrough be amended to allege that Respondent discriminatorily failed and refusedto reinstate Burrough until on or about October 25, 1959.The motion was grantedwithout objection.Briefs submitted by the Respondent and the General Counselhave been carefully considered.Based upon the record as a whole, and uponmy observation of the witnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent is a New Jersey corporation with its principal office and placeof business located in Union, New Jersey,where it is engaged in the manufacture,sale,and distribution of cellar doors, septic tanks, and related products.TheRespondent annually purchases and receives raw materials valued in excess of$50,000 from firms located outside the State of New Jersey.The Respondentadmits, and I find, that at all times material herein the Respondent has been engagedin commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, hereinafter referred to as theUnion,isa labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background;interference,restraint,and coercionThe Respondent Company, which has always operated as a nonunion shop, is arelatively small business and might be best described as a father-son operation.Itemployed about 17 employees during the period here under consideration.Raphael Miele,Sr., president,and Raphael Miele, Jr., vice president,were them-selves engaged in physical work and at the same time were largely responsible forthe direct supervision of all employees.The work of the employees, which con-sisted principally of welding,fabricating,and paint spraying,was performed in theopen.The Company's office is located in a converted trolley car and the onlyother buildings consist of two small sheds which are used for storage purposes.However, a new building was erected by the Company on its property at a cost of$40,000 and was completed in August 1959.Although the building was not yet putto full use during the period in October when the alleged unfair labor practicestook place, some of the Respondent's machinery had been moved into the buildingby this time.The firstindication which the Respondent had that its employees were interestedin the Union was on September 11, 1959 (a Friday), at which time it received acommunication from the Board notifying it that the Union had filed a petition forcertification as representative of its employees.A copy of the petition was enclosedwith the communication.On the same day Raphael Miele, Sr., called the employeestogether and addressed them in two groups.Miele, Jr., was also present at bothmeetings.Miele, Sr., conceded that the meetings were prompted by his receipt ofthe Board's letter notifying him of the Union's claim to represent his employees.There is a conflict, however,between the Mieles and the employees who testifiedas to what was said at the meetings, particularly insofar as any threats or promisesof benefits are concerned.Five employees who were present at one or the other of the two meetings onthis Friday testified on behalf of the General Counsel with respect to the remarksmade by Miele, Sr., during the course of these meetings.With the exception ofa few minor variations,the substance of the testimony of these witnesses withrespect to the statements which they attributed to Miele is corroborative and addsup to substantially the same version.Thus, according to these witnesses, Mielefirst explained to them that in the year 1958 the Company made a profit of only$7,500.He proceeded to state that he could not afford to pay union wages, thathe would not have the Union in the plant, and that he would close the shop if theUnion came in.According to witness Hardwick, Miele stated also "that [in the MIELE IRON WORKS337event of a union] he would close the new building down and rent it out." Further,according to Hardwick and witness Cleophus Burrough, that he and his son would gointo the business themselves of buying and selling cellar doors.On the other hand,according to all of these witnesses, Miele, Sr., stated that if they would go alongwith him, he would give them a wage increase, a bonus, and hospitalization insurance.We turn now to the senior Miele's version of the meetings.Miele was frank toconcede that the meetings held on this day were occasioned by receipt of the Board'sletter.He testified that he started the meeting by telling the employees that he hadreceived a letter that "some organization" was requesting to act as the bargainingagent ". . . and that I would like to outline our position to them, so they wouldunderstand, if possible, our economic status."According to Miele, Sr., he proceededto tell them of the narrow profit margin ($8,500) that the Company had made inthe last year; that the increases in the cost of freight had gone up 100 percent; andthat the cost of material had gone up approximately 50 to 75 percent.Miele testi-fied also, "I told them that we had tried to make things so that the Company wouldmake more profit and be in a better position to improve conditions of work plussome extra renumeration if we could get this building in shape for operations."Further, "I told them that if we were compelled to increase our costs by anyorganization, or other means, we would be compelled to rent out the new building,that we could not stand the additional strain of approximately $500 a month andwe would then have to keep our products that we could compete on."Miele deniedthat he told the employees he would close the plant or rent out the building (in theevent of a union) and he denied promising the men any wage increases, bonus, orhospitalization insurance during the course of these meetings.The pertinent fact to be decided is whether in these meetings, Miele, Sr., madeany threats or promises of benefits to the employees based upon union considera-tions.From my observation of the witnesses, and in the light of the entire recordof this case, I credit the mutually corroborative testimony of the five employeesthat during these meetings Miele, Sr., (1) told the employees that he would closethe plant and that he would rent out the new building if the Union came in,' and(2) promised the employees a wage increase and other benefits if they went alongwith him,2The receipt of the Board letter advising of the Union's representation claimalso prompted Miele, Sr., to discuss the matter individually with each of theemployees.According to the senior Miele's testimony, on the Monday followingthe Friday meeting (discussed above) he prepared a list of names of all the em-ployees so that he could check the names of each off the list after he spoke to them.Miele did not detail the conversations he had with any of the employees, buttestified generally that when he spoke to the employees, individually, he told themhe had received complaints that some of the men did not understand "this Union"and that "if they had any doubt an attorney could be appointed and they couldget out a petition and have their choice."Concerning these conversations, Mieletestified that this was his way of trying to express to the employees that they had theprivilege of doing what they wanted.Chester Bell, an employee, testified that on this Monday Miele, Sr., came to himand started to talk, but that Miele, Jr., then approached and told Miele, Sr., to goto some other men, that he would "take" him. According to Bell, Miele, Jr., askedif he would go along with the Company. Bell replied that he did not know andthat he would not give an answer at present.Miele, Jr., then told Bell that he wouldguarantee him 25 cents more if he would sign for the Company, but Bell still refusedto give an answer.Bell further testified that Miele, Jr., then took him to the base-ment where his father was and told his father "this man won't give me no answers.i Sammie Hardwick impressed me as an intelligent and honest witnessMoreover, histestimony was not shaken under vigorous cross-examinationCounsel for the Respondentthrice queried Hardwick as to whether Miele did not say that he (Miele) "might" haveto rent the shop "if forced" by a wage increase.Hardwick repeatedly stated, "Hedidn't phrase it like that . . . he just said that if the union would come in there thathe would close down and rent the new building out."2Miele, Jr, testified, in substance, that his father made no threats or promises of bene-fits during these meetings.However, I find that Miele, Jr., was a verbose and an un-reliable witness.I do not credit his denials in this respect.Thus, although Miele, Sr,conceded that he told the employees that he had received a request for representationfrom some "organization," and also that this request prompted the meetings, Miele, Jr,insisted that the meeting was called only for the purpose of explaining the Company'sfinancial position.He refused to concede, as did his father, that anything pertaining toa union matter prompted the meetings or was mentioned during the course of the meetings586439-61-vol. 129-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe might as well get rid of him.He ain't no good to us." However,according toBell,Miele, Sr.,said that he could not do that(get rid of him) and told him to goback to work.Harvey Daniels testified that Miele, Sr., approached him on the same Monday witha paper in hand and asked him whether he was for the Company or for the Union.Daniels testified that he replied he would rather have the Union, whereupon Mielesaid, before walking away, "Well, it seems like you are for the Union and againstthe Company."Cleophus Burrough testified about a conversation he had with Miele, but identifiedthe time of this conversation as having occurred on the preceding Friday (September11).3Burrough testified that on this occasion Miele, Sr., took him to the basementof the office building where they sat down at a table.Miele had a folded piece ofpaper in hand. Burrough testified that Miele said he was trying to find out how theemployees stood and that he was trying to get a petition for the employees to signwhich he could give to his lawyer to keep the Union from coming in the shop; andalso, that Miele promised him a 25-cent an hour raise, a bonus, and hospitalizationinsurance.According to Burrough, Miele then asked if he would sign the paperagainst the Union, stating that he would make him a supervisor if he did. Burroughtestified that at this point he refused to sign the paper, whereupon Miele wrote hisname on the blank piece of paper and wrote the word "union" after it. This endedthe conversation and Burrough left.Miele's version of the conversations, which he held with the individual employees,has been stated above. In addition, Miele generally denied questioning employeesconcerning their union sympathies or that he made any threats or promises ofbenefits.He also denied that he asked any employee to sign a paper or that he wrotethe word "union"after the name of any employee.Having observed the demeanor of the witnesses on the stand, and under all thecircumstances of this case, including Miele's previously shown hostility to the Unionand his admission that he spoke to all the employees individually about the Union, Iaccept and credit the employees' versions of the above conversations as being morereliable.Whether Miele merely put a cross mark after the employee's names, orwhether he wrote the word "union" after their names, I am satisfied and I find thatitwas Miele's purpose to find out for himself who was for and who was against theUnion and that he coercively interrogated these employees about their union sym-pathies and feelings.There remains for consideration two additional incidents which are alleged to beviolative of Section 8(a)(1).Eddie Mobly, a part-time employee and a welder,credibly testified that shortly after the layoff of the four employees discussed below,Miele came to him and asked how he felt about unions.Mobly replied that he wasneutral in the matter and, further as a part-time employee his decision would haveno bearing,one way or the other.Mobly's testimony concerning the rest of thisconversation,which is credited,is best told in his own words as follows:Well, he mentioned that he had offered the rest of the fellows an increase inwages, the amount he didn't say.And that if they would go along with him,and I asked him, "Go along with you on what?"So he says to keep the Unionout and I told him, "I think I mentioned before to you that I am neutral in thisthing, and however it turns out, well, I will probably be without the part-time jobanyway."And so he wanted to know pointblank whether I was for him or forthe opposite side, and I told him I was still neutral and if I was forced to take aside then I would let him know.The last incident involving alleged infringement with the rights of the employeesoccurred during a conversation which Miele, Jr., had with Sammie Hardwick.Ac-cording to the credited testimony of Hardwick, about October 8, Miele, Jr., tookhim to the back of the new building and showed him some new machinery.Hard-wick testified that Miele at this point stated he was not going to set the machinery upuntil he found out what was going to happen.Miele then told Hardwick that he wasa good influence over the men, that he should take off and persuade the men to goalong with the Company,and that his father would still have more to offer than theUnion and that he would still give a 25-cent wage increase?'Miele conceded having an Individual conversation withBurrough,as be did withothers, but did not specify the time when it took place.4In crediting Hardwick's testimony concerning this conversation,I have, among otherconsiderations, deemed it noteworthy that Miele, Sr., acknowledged that Hardwick wasinfluential among the men.As he put it, "Mr. Hardwick seemed to have the men flockingto him " Indeed,prior to a Board election,which was held on about October 1, 1959,Miele, Sr., asked Hardwick to explain the election procedure to the men. MIELE IRON WORKS339The law is well settled that threats and promises of benefit by an employer to hisemployees,in the context of union considerations,is violative of Section 8 (a)( I) ofthe Act.Likewise,interrogations by employers of employees regarding their unionactivities and union sympathies under such circumstances as are present in this case,constitute coercive interference with rights guaranteed in Section 7 of the Act. Insummary, I conclude and find that the Respondent,by interrogating its employeesconcerning their attitude toward and their interest in behalf of the Union, and bywarning its employees against union activities and promising its employees benefitsfor refraining from union activities, all of which is detailed above, interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed by Section7 of the Act and thereby violated Section 8(a) (1).B. The discriminatory layoffs of Hardwick, Bell, Burrough, and DanielsOn September 15, 1959, at the end of the day, Respondent laid off Sammie LeeHardwick, Chester Bell, Harvey Daniels, and Cleophus Burrough.The stated reasongiven the employees for the layoff by Miele, Sr., was lack of work due to a shortageof steel.The complaint alleges that this layoff, which lasted approximately 10 days,was made in violation of Section 8(a) (3) of the Act.From the evidence presented, it is clear that the General Counsel presented a verystrongprima faciecase to show that the layoffs were discriminatorily motivated.Witness the chain of events: On Friday, September 11, the Respondent received anotification from the Board that the Union had filed a representation petition. It isundisputed that this is the first notice or knowledge that Respondent received thatthe employees were interested in a union.On that same day, Respondent called ameeting of employees and during that meeting sought to discourage them from anyfurther union activity by admonishing them with coercive statements and promises ofbenefitsOn the following Monday, Respondent continued its campaign against theUnion by coercively interrogating all of the individual employees.The next day,without prior notice and before the end of the workweek, it selected four employeesknown to be sympathetic toward the Union for layoffBefore turning to the Respondent's defense,which is an economic one,considera-tion must be given to Respondent's contention that the layoffs could not have beendiscriminatorilymotivated because the Respondent had no knowledge of the em-ployees' union activitiesAlthough it is true that knowledge by the Respondent ofany specific union activities by these four employees is lacking,it is equally true, andit is found,that Respondent acquired knowledge of the unionsympathiesof theseemployees through its systematic interrogation of them on the Monday and Fridaypreceding the layoffs.As has been seen,Miele stated to Hardwick,after havingquestioned him, "I guess you're for the union."Bell was threatened with dischargeby Miele, Jr., when he refused to state whether he was for or against the Union.Burrough refused to sign a paper or a petition against the Union and Miele, Sr.,made it clear to Burrough that he thought Burrough was with the Union.Daniels,upon being questioned,told Miele, Sr., that he was for the Union, whereupon Mieletold him,"Well, it seems like you are for the Union and against the Company."Thus, it is clear,and I find,that Respondent regarded each of these employees asbeing prounion in their sympathies.It follows that if they were laid off by theRespondent for this reason, the intended result would be to discourage union orconcerted activities among the employees and a violation of Section 8(a)(3) mustfollow.The decision that there would be a layoff on September 15 (a Tuesday)was madeby Miele, Sr.With respect to the Respondent's reason for laying the men off, thesum and substance of Miele's testimony is that on this Tuesday he looked over thesituation and determined that the Company did not have enough fabricated steel onhand to keep the men busy. Further,according to Miele, he did not have any assur-ance as to when additionalfabricatedsteelwould be received.The Respondent offered no documentary evidence to reflect the amount of steelit had on hand at the time of the layoff.While Respondent did introduce in evidencea letter dated September 14, 1959, which it received from its principal fabricatedsteel supplier, this letter stated only that the regular steel requirements could not bemet at the regular times during the steel strike.Witnesses Hardwick, Bell, and Daniels credibly testified that at the time of thelayoff they observed that there was an adequate amount of work on the premises tokeep all the employees busy. Indeed, after generally testifying about the shortageof steel,Respondent's economic defense was seriously impaired when Miele in effectconceded that there was no such shortage of material as to warrant an immediatelayoff on September 15. Thus, when asked by his counsel how much work therewas for the welders on September 14, Miele replied,"We figured,after looking over 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe situation, that unless we got more steel in, we would be compelled, if we kept allour men going to shut down in three or four days."[Emphasis supplied.]Further,Miele testified, "At the time we laid off the men we had some prospects that we mayget steel, but we never knew when." In view of the foregoing, and contrary to Re-spondent's contention, I find that on September 15, the date of the layoff, there re-mained ample work for all the employees.5 This fact, coupled with the Respondent'sother simultaneous antiunion activity and the suddenness and the timing of the lay-offs, is alone sufficient to compel the conclusion that the layoffs were discriminatorilymotivated.But there are yet other factors which point to the same conclusion.Thus, Miele testified that he did not use seniority as a basis in deciding which em-ployees were to be laid off, but rather that he selected for layoff only the employeeshe could spare the most-that is, Miele explained, he refrained from laying off thoseemployees whom he considered to be the "better workers."This testimony canhardly be reconciled with his testimony later in the hearing that Hardwick, who waslaid off, was "a very capable worker."Miele, Jr., also described Hardwick as askillful worker, so skillful, in fact, that "when there was a special job particularly tobe done, we always called Sammie in on the job." Further, Chester Bell, anotherof the laid-off employees, was characterized by Miele, Jr., as being a "good" em-ployee.Thus, assumingarguendothat there was a need to lay off employees at thistime, I cannot accept Miele's explanation that the layoff selections were predicatedupon the employees' job qualifications.Further pointing toward the discriminatory motivation of the September 15 layoffis the fact that Respondent hired a new employee on September 11 and that itretained this employee during the entire layoff period. It is true that this employee,Kenneth Williams, was the employee of another employer who was on strike at thetime and it is also true that he was hired by the Respondent with the knowledge thathe would remain only for the duration of the steel strike. I have no doubt, as claimedby Miele, Sr., that Williams was a capable and experience employee.However, itwill be recalled that Respondent also regarded Hardwick as a very capable andskilled employee.Yet,Williams and the others were laid off allegedly because ofthe lack of work due to a shortage of materials. In this regard it is also significant tonote that Respondent continued to utilize the services of a part-time employee, EddieMobly, during the layoff period.In view of all the foregoing, I am persuaded, and I find, that the layoffs of theemployees on September 15 were not impelled by economic considerations, but,contrary to the Respondent's contention, were precipitated by Respondent's discov-ery and belief that these employees were in favor of the union.Accordingly, it isfound that the Respondent laid off Sammie Lee Hardwick, Chester Bell, HarveyDaniels, and Cleophus Burrough on September 15, 1959, in order to discourage mem-bership in the Union in violation of Section 8(a) (3 and (1) of the Act.C. The second alleged discriminatory layoff of Cleophus BurroughCleophus Burrough, whose discriminatory layoff on September 15, 1959, has beendiscussed above, was recalled to work by the Respondent on September 25, 1959.His employment was terminated again by the Respondent on September 30.Hewas recalled for the second time on or about October 25, 1959. Burrough's termina-tion on September 30 is also alleged to be violative of Section 8(a)(3).6The incident which prompted Burrough's second termination is for the most partnot in dispute. I find the facts concerning it to be as follows: On the day in ques-tion, September 30, Burrough reported to work somewhat over 2 hours late andafter the end of the 10 a.m. smoking break.On the day preceding he had toldEugene Reid, the only foreman, that he would be late on the following day, but hedid not so notify either of the Mieles or the office, as was customary.Upon arrivingat work, but before punching in, Burrough proceeded to the restroom to change hisclothes.Eddie Mobly, a part-time employee, was using the toilet as he entered.Burrough began to change his clothes and at the same time smoked a cigarette andentered into a discussion with Mobly.Here there is a minor variation between Bur-rough and Miele as to what next occurred. Burrough testified that at this pointMiele entered the men's room and told him to get his money, that he was being dis-charged.Further, according to Burrough, he then asked Mielewhyhe was being5 There is also testimony by witnesses for the General Counsel and witnesses for theCompany that steel was received in September 1959, both before and after the layoffsIn view of the findings herein, it is immaterial whether Burrough's termination onSeptember 30 be regarded as a discharge, as urged by the General Counsel, or as a disci-plinary layoff, as contended by the Respondent. MIELE IRON WORKS341discharged and Miele answered only by saying he was a troublemaker.Miele's ver-sion is somewhat different.According to Miele, he entered the restroom and ob-served that Burrough was smoking and talking to Mobly.He then waited outsidethe door for about 20 minutes until Burrough came out, at which point, according toMiele, "I told him that ,I could not countenance this constant infraction of the rulesand that he should go into the office and get his pay."The General Counsel urges that "the September 30th discharge of Burrough, theday before the N.L.R. B. election, was generated by Mr. Miele, Sr.'s antiunion animusand was an attempt to eliminate a known vote for the union." IOther than theevents heretofore described, which occurred prior to the first layoff, there is noevidence of additional interrogation of or animus toward Burrough by the Respond-ent between the time of his recall on September 25 and his termination on Sep-tember 30.Returning to the incident that led to the second termination of Burrough, it is myconclusion that the General Counsel has not sustained the burden of proof tosupport his contention that this incident was used by the Respondent as a pretext toterminate Burrough.Thus, the evidence establishes that Respondent gave the em-ployees regular break periods for smoking.Due to fire hazards on the property, theCompany had a rule against smoking at any other time. Burrough conceded thatthe rule against smoking was generally enforced.Thus, Burrough testified, "Theywere always going around checking, you know, like Reid [the foreman] and so wedid not smoke in the men's room, not as I know of." Further, I credit Miele's(testimony that he had warned Burrough on a number of occasions in the past forvarious aspects of his personal behavior.8Without burdening the report in thisregard, suffice it to say that Burrough conceded that on an occasion before his layoffhe admitted to Miele, Sr., that he was responsible for having written obscene remarkson the restroom wall.9Moreover, Burrough conceded that on past occasions he hadvarious "disagreements" with Miele, Sr.It is obvious to the Trial Examiner that the termination of Burrough on September30 was neither premeditated or planned.On the contrary, Miele, Sr., took thisaction on the spur of the moment.Burrough himself testified that Miele was"excited" over the incident in the toilet.Further, from my observation of Miele onthe stand, I am satisfied that he is a high-strung and excitable individual.Onseveral instances during the hearing Miele became so aroused that he arose from thewitness stand while testifying. In view of all the circumstances cited above, it isnot surprising that Miele became aggravated and upset when he observed Burrough'sconduct in the restroom and that he then and there decided to take some actionagainst Burrough i°Accordingly, I find that Miele, Sr., terminated Burrough onSeptember 30 solely because of the incident in question and not because of Bur-rough's union sympathies or union activities. It is therefore concluded and foundthat Respondent did not, by terminating Burrough on September 30, for the reasonsstated, engage in discrimination within the meaning of Section 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section HI, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(3) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.7OfficialBoard records,of which I have taken notice,show that an election was heldamong Respondent's employeeson October1, 1959.BAlthough I have previously discredited some of Miele, Sr.'s testimony,I have nodifficulty,upon a consideration of all the evidence, In crediting Miele's testimony con-cerning Burrough's layoff onSeptember 30.As statedby Judge Learned Hand InN,L R B v. Universal Camera Corporation,179 F. 2d 749 (C.A. 2) : "Itis no reasonfor refusingto accepteverything a witness says, because you do notbelieve all of it;nothing is more common In all kinds of judicial decisionsto believesome and not all."9Burrough testified that he actually was not responsible for these writings, but that bemerely took the blame for the others10 Specifically,I find that Burrough violated a company rule by smoking at a timewhen smoking was not permitted 342DECISIONS OF NATIONALLABOR RELATIONS BOARDHaving foundthat the Respondent,on September15, 1959,discriminated inregard to the tenure of employment of Sammie Lee Hardwick,Chester Bell,HarveyDaniels, and Cleophus Burrough,itwill be recommended that these employees bemade wholefor anyloss of pay suffered as a result of the discrimination againstthem.Backpay shall be computed in accordancewiththe formulain F.W. Wool-worth Company,90 NLRB 289.Inasmuch as the parties indicated some disagreement as to the exact date of recallof these employees,a matter for compliance,itwillbe furtherrecommended thatthe Respondent,upon request,make available to the Board and its agents all payrolland other records pertinent to the dates of recall and to the analysis of the amountsof backpay due.Since the violations of theAct whichthe Respondent has committed are relatedto otherunfair labor practicesproscribed by the Act, and thedanger of their com-mission in the future is reasonably to be anticipated from its past conduct,the pre-ventive purposeof the Act maybe thwarted unless the recommendations are co-extensivewith the threat.To effectuatethe policiesof the Act, therefore,itwill berecommendedthatthe Respondent cease and desist from infringing in any mannerupon the rightsguaranteedby the Act.Uponthe basis of the foregoing findings of fact, and upon the entire record inthis case I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.United Steelworkersof America,AFL-CIO,is a labor organization within themeaning of Section2(5) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise ofthe rightsguaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.By discriminatorily laying off Sammie Lee Hardwick,ChesterBell,HarveyDaniels, andCleophusBurrough on September 15, 1959,the Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and^(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practiceswithin themeaning of Section 2(6) and(7) of the Act.6.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a)(3) and(1) by terminating the employment of Cleophus Burrough onSeptember30, 1959.[Recommendations omitted from publication.]Central Rigging and Contracting CorporationandDavid EdwinBeard,Robert Thomas Quinnelly, Wesley B. Lasseter,RobertBruce Beard,and George Lawrence EuniceLodge 554, International Brotherhood of Boilermakers, IronShip Builders,Blacksmiths, Forgers and Helpers,AFL-CIO,and its Agent C. K. CurryandRobert Thomas Quinnelly,Wesley B. Lasseter,Robert Bruce Beard,George LawrenceEunice, and David Edwin Beard.CasesNos. 10-CA-4082,10-CA-4083, 10-CA-4084, 10-CA-4085, 10-CA-4087, 10-CB-1086,10-CB-1087,10-CB-1088,10-CB-1089, a'nd 10-CB-1090.October11, 1960DECISION AND ORDEROn April 21,1960, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair129 NLRB No. 37.